Citation Nr: 1000178	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-38 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty with the Philippine 
Commonwealth Army from December 1941 to September 1942, and 
in April and May 1945.  He also was a documented prisoner of 
war (POW) of the Japanese Government from May to September 
1942.  The Veteran died at 82 years of age in 2002, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines.  The appellant 
attended a hearing conference at the RO in October 2007.  The 
appellant, accompanied by her granddaughter, presented sworn 
testimony during a videoconference hearing on appeal in 
September 2008.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The Appellant's claim for service connection for the 
cause of the Veteran's death had previously been denied in 
final unappealed rating decisions, the latest of which was 
February 2005, on the basis that there was no competent 
medical evidence linking the Veteran's cause of death to any 
incident, injury, or disease of military service.  

3.  The evidence submitted to reopen the current claim 
consists of lay affidavits which are entirely lacking in 
clinical competence to establish any causal connection 
between the Veteran's documented cause of death of pneumonia 
and any incident, injury, or disease of military service.  


CONCLUSION OF LAW

The evidence received in support of the appellant's 
application to reopen a claim for service connection for the 
cause of the Veteran's death is not new and material, and the 
claim may not be reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
regulations implementing this liberalizing regulation are 
applicable to the appellant's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.

The appellant was provided formal VCAA notice in November 
2006, prior to the issuance of the rating decision now on 
appeal from January 2007.  This notice informed her of the 
evidence necessary to substantiate her claim, the evidence 
she was responsible to submit, the evidence VA would collect 
on her behalf, and advised she submit any relevant evidence 
in her possession.  Also, consistent with Kent v. Nicholson, 
20 Vet. App. 1 (2006), this notice stated with specificity 
the basis of the previous final denial, which was an absence 
of competent medical evidence showing a causal relationship 
between the documented cause of the Veteran's death and 
incidents of military service.  It provided the definitions 
of both new and material evidence and explained exactly the 
evidence necessary to reopen and prevail on a claim for 
service connection for the cause of death.  All known 
available evidence has been requested or obtained.  Thus, 
VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death. 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required where the 
condition noted during service is not shown to be chronic, or 
when a diagnosis of chronicity may be legitimately 
questioned.  When chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(c).

Additionally, for former prisoners of war, there is a 
specific list of diseases which are presumed attributable to 
a Veteran's military service if manifested to a degree of 10 
percent or more at any time following discharge.  38 C.F.R. 
§ 3.307(a)(5); 38 C.F.R. § 3.309(c).  

An earlier claim for cause of death was denied because of an 
absence of evidence establishing that the appellant was in 
fact the Veteran's surviving spouse.  Marital records in the 
Philippines during World War II had been destroyed, but the 
appellant was subsequently able to establish a marital 
relationship with the Veteran to the RO's satisfaction 
through lay evidence.  Thereafter, a claim for service 
connection for the Veteran's death was denied in 2005 because 
there was no competent medical evidence linking the Veteran's 
death to incidents of military service.  The appellant was 
informed of this decision and her appellate rights.  She did 
not timely appeal and that decision was final one year after 
she was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

The evidence on file at the time of that decision included 
the Veteran's own completed affidavit for Philippine Army 
personnel in 1945 which notably included no subjective report 
of any injuries or diseases incurred or aggravated in active 
military service.  Also on file, during the Veteran's 
lifetime, were earlier records of the Veteran being denied 
claims for service connection for pulmonary tuberculosis, 
stomach ulcer, beriberi, dysentery, and residuals of 
nutritional deficiencies.  There are no service medical 
records available for the Veteran, but a VA examination 
provided the Veteran in 1982 specifically failed to identify 
any diagnoses of beriberi, dysentery and ulcer.  Very 
specifically, in November 1982, the Veteran had been notified 
by VA, based upon then-current VA examination, that no 
disease identifiable as presumptive to prisoner-of-war status 
was found to exist to a degree of 10 percent or more, and 
claims for service connection for claimed beriberi and 
dysentery and ulcer were denied.

Also on file at the time of the last final denial of the 
appellant's claim for service connection for the cause of the 
Veteran's death was an official death certificate revealing 
that the Veteran died in July 2002, at age 82, and the sole 
cause of death listed on the death certificate was pneumonia.  
There were no other significant conditions contributing to 
death noted or listed.  The appellant had also submitted 
handwritten prescription forms from a private physician 
noting that he had treated the Veteran in 2002 for rheumatoid 
arthritis, a productive cough, and an acute respiratory 
infection, and that he had treated him earlier in 1999 for 
dizziness.  Also submitted was a statement from the appellant 
herself notably indicating that the physician who had 
completed the Veteran's original death certificate 
documenting pneumonia as the sole cause of death, refused to 
provide her with any alternative, expanded or revised death 
certificate and that he was "no longer interested in helping 
a poor widow."  

The evidence submitted and received to reopen the appellant's 
claim for service connection for the cause of the Veteran's 
death since the time of the last prior final denial in 2005 
includes an additional statement from a private physician 
indicating that he had treated the Veteran between 1990 and 
2000 for hearing loss, body weakness, and rheumatoid 
arthritis.  Also submitted was a joint affidavit of two lay 
persons who swore that they were personally familiar with the 
Veteran during his lifetime, that they knew the Veteran died 
in July 2002, and that his cause of death "according to the 
doctor's death certificate was due to 1.  beriberi, 2. 
malaria, and 3. ulcer."  Additionally, the appellant 
submitted another joint affidavit of two lay persons who 
swore that they personally knew the Veteran during his 
lifetime and stating that he had been diagnosed during his 
lifetime for stomach pain and a peptic ulcer that caused his 
untimely death.  

In an informal hearing at the RO and later in a video 
conference hearing before the undersigned the appellant 
essentially argued that she married the Veteran in June 1943, 
following his September 1942 release from captivity as a 
Japanese prisoner of war, and that his health was never the 
same after his captivity as a prisoner.  This argument is 
essentially cumulative of argument on file at the time of the 
prior final denial.

The Board finds that the appellant has not submitted new and 
material evidence sufficient to reopen a claim for service 
connection for the cause of the Veteran's death.  In 2005, 
this claim was denied because the certificate of death noted 
the sole cause of the Veteran's death to be pneumonia.  There 
was no evidence that the Veteran had manifested pneumonia 
during service, that pneumonia had been chronic through his 
lifetime and had caused his death.  There was also no 
competent medical evidence that pneumonia was otherwise 
causally related to any incident, injury or disease of 
military service, including any of the multiple presumptive 
diseases for recognized prisoners of war.  The appellant was 
notified of this decision and her appellate rights and did 
not appeal, and that decision became final.

The evidence submitted and received to reopen this claim 
essentially consists of a short statement from a private 
physician indicating that he had treated the Veteran for 
hearing loss, body weakness, and rheumatoid arthritis during 
his lifetime.  This evidence, while new, is not material 
because this evidence does not medically link any of the 
Veteran's treatment to incidents or injuries of military 
service, nor does it attribute the Veteran's death by 
pneumonia at age 82 to any incident, injury or disease of 
military service.  

The only other evidence submitted are two affidavits signed 
by four lay persons which argue that the Veteran's death was 
causally attributable to various POW presumptive diseases.  
The first of these affidavits states that "according to the 
death certificate," the Veteran died from beriberi, malaria, 
and ulcer.  While the credibility of statements submitted to 
reopen a claim for service connection are generally to be 
presumed credible, there is an exception for statements that 
are inherently incredible, and this affidavit is inherently 
incredible because the death certificate on file clearly 
lists a sole cause of death for the Veteran of pneumonia.  
The appellant herself had earlier written that she had 
attempted to get the doctor who prepared the original death 
certificate to change or amend that certificate and he had 
reportedly refused.  That these two affiants swear that they 
observed the Veteran's death certificate showing the 
Veteran's death was due to beriberi, malaria, and ulcer is 
inherently incredible because the sole and unchanged death 
certificate on file does not include these causes of death, 
but only includes the single cause of death of pneumonia.

The second joint affidavit submitted by two lay persons 
states that the Veteran suffered stomach pain during his 
lifetime and had been diagnosed for a peptic ulcer and that 
this had caused his untimely death at age 82.  While an ulcer 
is a disease presumed by law to be attributable to a 
Veteran's POW incarceration and status, it clearly is not 
listed as the cause of death on the death certificate and 
while this joint affidavit must be presumed to be credible, 
there is no presumption that lay affidavits may competently 
provide reliable clinical or medical diagnoses or 
conclusions, including the cause of a Veteran's death.  See 
Marciniak v. Brown, 10 Vet. App. 198, 202 (1997).  Lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  These lay statements may 
certainly provide evidence of commonly observable symptoms, 
but they may not provide a competent clinical opinion 
regarding the cause of the Veteran's death nor may they 
provide a competent clinical diagnosis based upon commonly 
observable symptoms.  

The appellant's claim for service connection for the cause of 
the Veteran's death was denied in 2005 because of an 
essential absence of any competent medical evidence which 
linked the Veteran's documented death from pneumonia in 2002 
to any incident, injury or disease of military service, 
including any disease which may be presumed by law to be 
attributable to POW status.  No evidence submitted or 
received to reopen constitutes competent clinical evidence 
linking the cause of the Veteran's death to incidents of 
military service.

It is noteworthy that in 1982, 37 years after the Veteran was 
separated from service, a VA examination failed to identify 
or diagnose any POW presumptive disease for the Veteran 
including ulcer, beriberi, or dysentery.  The objective death 
certificate on file shows that the Veteran died at age 82 in 
2002 from pneumonia, with no other causes of death listed.  
The only evidence submitted to reopen is a medical statement 
of treatment for conditions during the Veteran's lifetime 
which are not related to service or to pneumonia, and lay 
statements which attempt to prove that the Veteran's death 
was attributable to POW presumptive diseases and while these 
statements must be presumed to be credible, there is no such 
presumption that they are competent as clinical evidence 
providing competent diagnoses or a competent clinical opinion 
of the cause of the Veteran's death.  In short, there is no 
evidence showing that the Veteran's death from pneumonia in 
2002, 57 years after military service, was in any way related 
to any incident, injury or disease of military service, 
including the fact that the Veteran was a documented POW of 
the Japanese Government.

ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for the cause of the Veteran's 
death, that claim may not be reopened, and the appeal is 
denied.



	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


